Citation Nr: 1821454	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for blindness in either eye, to include as due to diabetes mellitus, type II.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and October 2014 rating decisions VA RO.  A Board videoconference hearing was held in December 2014 before the undersigned, and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the delay, it must again remand the Veteran's claims to ensure that the AOJ has complied with its remand directives.  

In September 2016, the Board remanded the Veteran's claims for additional development, and this development has not been completed.  In relevant part, the Board requested that the AOJ obtain an addendum opinion addressing the nature and etiology of the Veteran's vision loss before readjudicating the claim for service connection for vision loss and the intertwined claim for SMC.  The AOJ did not attempt to obtain such an opinion, nor has it yet readjudicated the Veteran's claims.  Accordingly, the Board must again remand the Veteran's claims to ensure that the AOJ complies with its remand requirements of September 2016.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA physician who examined the Veteran in January 2016.  If that examiner is not available, the file should be made available to another VA medical professional or physician who will have an opportunity to review it in conjunction with the addendum.  A notation to the effect that this record review took place should be included in the report.  The purpose of this current review of the file is to obtain a more detailed and responsive opinion regarding the onset and most likely source of the Veteran's current vision loss.  The report should include a discussion of the Veteran's documented medical history and assertions.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.

The examiner should then offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's current loss of vision is the result of a delay in healing or other complication of surgery which was in any way affected by the Veteran's diabetes mellitus. 

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  The examiner must discuss specifically the February 2011 medical opinion from Dr. Graff (expressing agreement or disagreement with this opinion, and explain in full the rationale for such agreement/disagreement).  The examiner is also asked to carefully consider the Veteran's December 2014 hearing testimony indicating that he was told that damage to his optic nerve(s) was caused in part by the failure to heal promptly.  

Should the examiner be unable to render an opinion as to the effect of the Veteran's diabetes mellitus on his ability to heal from the surgery, the matter should be referred to a specialist in the treatment of diabetes for an opinion.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





